77 So.3d 705 (2011)
Alexander OSPINO, Appellant,
v.
BEACH DEVELOPER, LLC, et al., Appellees.
No. 3D11-1342.
District Court of Appeal of Florida, Third District.
November 9, 2011.
Alexander Ospino, in proper person.
Robert P. Frankel, Miami, and Ralph Mora, for appellees.
Before ROTHENBERG, LAGOA, and SALTER, JJ.
PER CURIAM.
On the Court's own motion following consideration of the record and initial brief, and pursuant to Florida Rule of Appellate Procedure 9.315(a), the final judgment below is affirmed.
Affirmed.